El Juez Asociado Señor "Wolf,
emitió la opinión del tribunal.
José Acosta y Valenciano, y Pascasio Oxios y Ortiz *448constituyeron una 'sociedad regular colectiva el 12 de marzo de 1924, en la ciudad de Ponce. Ninguna otra persona for-maba parte de dicha sociedad. Cada una de las personas ' citadas era socio gestor de la firma, y no había ningún otro socio de clase alguna.
El 28 de febrero de 1928, a nombre de la sociedad, Pas-casio Oxios y Ortiz, como gestor, traspasó al otro socio, José Acosta y Valenciano, algunos bienes inmuebles perte-necientes a la citada razón social. El mismo día dicho José Acosta y Valenciano, como socio gestor, traspasó a su socio Pascasio Oxios y Ortiz otros inmuebles pertenecientes a dicha entidad. Fué una operación simétrica y recíproca, en virtud de la cual se trató de traspasar, o realmente se tras-pasaron ciertos inmuebles pertenecientes a la sociedad, de la sociedad a estas dos personas, cada una de las cuales era socio gestor, y no estando la sociedad constituida por nin-guna otra persona.
El registrador se negó a inscribir en cada caso la escri-tura de enajenación, por nota cuya parte substancial en el caso No. 725 lee así:
, “Denegada la inscripción del precedente documento por aparecer que el comprador es uno de los socios gestores de la- vendedora Mer-cantil Oxios y Acosta, y según prescribe el art. 1597 del Código Civil, apartado ‘Primero,’ que todos’los socios se consideran apoderados, y el art. 1362 del citado Código Civil, en su apartado ‘Segundo’ pro-híbe a los mandatarios adquirir bienes de cuya administración o ena-jenación estuvieren encargados, resultando en este caso que el com-prador adquiere por compra dos ñucas y'otra más, respecto a la cual no se solicitó inscripción perteneciente a la vendedora Oxios y Acosta, de cuya mercantil es gestor también el comprador señor Acosta, to-mándose en su lugar anotación por 120 días, donde se indica en las-notas puestas al margen de cada uua de las fincas ‘Tino’ y ‘Dos’ del documento. No tienen cargas.
El artículo 1362 del Código Civil dispone:
“No podrán adquirir por compra, aunque sea en subasta pública o judicial, por sí ni por persona alguna intermedia:
*449“1. El tutor, los bienes de la persona o personas que estén bajo su tutela.
“2. Los mandatarios, los bienes de cuya administración o enaje-nación estuviesen encargados.
“3. Los albaceas, los bienes confiados a su cargo.
“4. Los empleados públicos, los bienes del Pueblo de Puerto Rico, de los municipios, de los pueblos y de los establecimientos también públicos, de cuya administración estuviesen encargados.
“5. Los jueces, individuos del ministerio fiscal, secretarios de tribunales y juzgados y oficiales de justicia, los bienes y derechos que estuviesen en litigio ante el tribunal, en cuya jurisdicción o terri-torio ejercieran sus respectivas funciones, extendiéndose esta prohibi-ción al acto de adquirir por cesión.
“Se exceptuará de esta regla el caso en que se trate de acciones hereditarias entre coherederos’ o de cesión en pago ele créditos, o de garantía de los bienes que posean.
“La prohibición contenida en este número 5 comprenderá a los, abogados respecto a los bienes y derechos que fueren objeto de un litigio en que intervengan por su profesión y oficio.” ¡
Aceptaremos por el momento, de conformidad con el re-gistrador y los recurrentes, que el socio gestor de una socie-dad es o puede ser uno de los agentes que caen dentro de la sanción del artículo 1362. En lo que respecta a la admi-nistración de la sociedad, en verdad está dotado de todas las facultades inherentes en un apoderado.
El recurrente en cada caso, sin embargo, insiste en que las únicas personas interesadas lo son los dos socios, quienes comparecieron en la escritura asistidos de sus respectivas esposas; que lo que trataban de hacer era reducir el capital de la sociedad: que cada uno de ellos estaría impedido de ne-gar la validez de la enajenación, y que ninguno de ellos podía solicitar su nulidad; que interpretar dicho artículo en.la forma en que lo hace el registrador haría que el artículo 1362 fuese inconstitucional, porque ello conduciría a resulta-dos absurdos y cita el caso de Church of the Holy Trinity v. United States, 143 U. S. 457. Los recurrentes citan varios casos para demostrar que cuando una interpretación condu-ciría a resultados absurdos, debe aceptarse cualquiera inter-*450pretación razonable que conserve, más bien que destruya, la ley. Citando varios comentarios de Manresa, los recurrentes dicen o admiten en efecto, que si uno de los socios se opu-siera, una enajenación de esta clase no podría hacerse, pero que aquí las partes interesadas han prestado su consenti-miento. Todo este razonamiento tiene peso.
Los recurrentes dicen más particularmente que en cada caso la sociedad es la que vende, y que, por tanto, la tran-sacción no debe ser considerada como una en que un agente adquiere los bienes de su mandante. Creemos que los recu-rrentes están en lo cierto. En el caso de Ledesma v. Agrait, 19 D.P.R. 566, resolvimos que algunas de las ventas efectua-das en contravención con el artículo 1362 eran meramente ■anulables y que luego el mandante, con conocimiento de todos los elementos esenciales del contrato, podía ratificar el acto de su agente.
Para conveniencia en la discusión, consideraremos crono-lógicamente algunos de los casos de esta corte en que se fian discutido principios similares.
En el caso de Alvarez v. Riera, 20 D.P.R. 324, José Di-mas Eiera, como apoderado de la sociedad, vendió todos los derechos y acciones. El pleito tuvo por objeto anular el documento y la corte inferior dijo que la acción había pres-crito en vista del término de prescripción de cuatro años fijado por el artículo 1268 del Código Civil, y esta corte-resolvió citando el caso de Ledesma v. Agrait, supra, que la prohibición de la ley hacía que el contrato fuera meramente revocable y que por tanto podía ser ratificado. Eesolvimos, además, citando de la Corte Suprema de España, que era necesario instituir una acción de nulidad.
Cortijo v. Registrador de la Propiedad, 21 D.P.R. 490, fué un caso en que resolvimos que una cancelación de hipo-teca otorgada por el marido era absolutamente válida en cuanto a él y a sus herederos, pero que podía ser ratificada por la esposa. Después de citar los principios expuestos en el caso de Ledesma, resolvimos que si un contrato partici-*451paba de todas las condiciones expresadas en el artículo 1228 del Código Civil, no era, excepto en ciertos casos, absoluta-mente nulo. Decidimos, además, que la prohibición del ar-tículo 1362 del Código Civil era tan fuerte como la conte-nida en el artículo 1328. Quiñones v. Registrador de la Propiedad, 20 D.P.R. 507, y Caballero v. Pomales, 17 D.P.R. 719, fueron otros casos citados en el de Cortijo al efecto de que actos anulables de un tutor o de un esposo podían ser ratificados.
Carrasquillo v. Bertrán, 26 D.P.R. 582, fué un caso rela-tivo a un contrato celebrado por un menor. Después de resolverse que solamente el menor puede instituir un pro-cedimiento de nulidad de contrato contra el cesionario, la corte dijo: “Pero si en vez de eso, por su espontánea volun-tad, ya en su mayoría de edad, reconoce la existencia del acto y lo confirma, tal confirmación es todo lo que se nece-sita para que el acto nulo quede convertido en válido de acuerdo con- lo dispuesto en los artículos 4, 1228, 1277, y 3278 del Código Civil,” citando autoridades.
En Silva Hermanos v. Registrador de San Juan, 28 D.P.R. 177, al discutir la venta efectuada por un principal a un agente, dijimos:
“ . . . pero de-todos modos tal compra no es nula de acuerdo con el No. 2do. del Artículo 1362 del Código Civil porque como dijo este Tribunal Supremo en el caso de Mancheño v. Le Brun, 14 D.P.R. 482, arguyendo bajo la base de una venta otorgada por el mandante a su mandatario, ‘desde el momento en que el mismo mandante vende esos bienes a su mandatario hace cesar el mandato dado y, recupera el poder de vender y de administrar que había otorgado, desapareciendo así el motivo legal de la incapacidad.’ Esa prohibición de la ley ha sido siempre interpretada restrictivamente por oponerse a la libertad de contratación, es ratificable el contrato y prescriptible la acción para pedir su nulidad, habiendo transcurrido en este caso veinte y siete años desde su otorgamiento. Bengoa v. El Registrador, 14 D.P.R. 109; Ledesma v. Agrait, 19 D.P.R. 566; Turner v. El Registrador, 22 D.P.R. 573; Seoane v. El Registrador, 23 D.P.R. 813; Castelló v. Pérez, 23 D.P.R. 770.”
*452Mancheño v. Le Brun et al., supra, fué un caso impor-tante, escrito por el Juez Asociado Sr. Figueras, en el que resolvimos que:
“Hemos visto ya que Paz con capacidad legal y a nombre de ‘Sucesores de L. Sarria’ vendió esos bienes a Le Brun por escritura pública de 22 de -abril de 1904 y desde el momento en que el mismo mandante vende esos bienes a su mandatario, liace cesar el mandato dado y recupera el poder de vender y de administrar que había otorgado, desapareciendo así el motivo legal de la incapacidad que consiste, según Q. Mucius Scaevola, tomo 23, página 403, en el que' el mandatario .forma con el mandante una sola ‘persona jurídica, y si no existiera tal prohibición para comprar resultaría que los manda-tarios podrían venderse y comprarse una misma cosa a sí propios, desapareciendo o confundiéndose los conceptos de cedente y de cesio-nario en la compra-venta. ’ ”
Just v. Just, 32 D.P.R. 248, envolvía la cuestión de matri-monios anulables. Eesolvimos que el matrimonio en dicho caso podía ser ratificado al igual que cuando una pupila se casaba con un tutor antes de aprobarse las cuentas de la tutela.
Vargas v. Cruz, 32 D.P.R. 27, fué un caso en que resol-vimos que el contrato en cuestión no podía ser ratificado debido a la política de la ley. Citamos el caso de Ledesma v. Agrait, supra, y dijimos que la cuestión de si un contrato podía ser ratificado o no, dependía de la naturaleza del con-trato.
De estas citas es evidente que la cuestión de si un con-trato puede ser ratificado, o aun inscrito, depende de la natu-raleza esencial del contrato. Hemos resuelto específicamente que cuando un mandante le vende a su agente, el contrato no solamente ha quedado ratificado, sino' que la prohibición desaparece; que el mandato deja de existir. No sólo Ledesma v. Agrait sino todos los demás casos demuestran que la prohibición contenida en el artículo 1362 no es absoluta. El contrato que tenemos bajo nuestra consideración es uno en que todas las partes interesadas han prestado su consen-timiento.
*453El artículo 1360 del Código Civil lee así:
“Podrán celebrar el contrato de compra y venta todas las perso-nas a quienes este código autoriza para obligarse, salvo las modifica-ciones contenidas en los artículos siguientes.”
El artículo 1597, en su inciso 1, dispone:
“Todos los socios se considerarán apoderados, y lo que cualquiera de ellos hiciere por sí solo obligará a la sociedad; pero cada uno po-drá oponerse a las operaciones de los demás antes que hayan produ-cido efecto legal.”
Por tanto, cualquier socio puede efectuar una venta, a menos que le esté prohibido por el artículo 1362. El socio que efectúa una venta es el agente o apoderado que actúa de conformidad con el artículo 1597, inciso 1. La prohibi-ción contenida en el artículo 1362, por consiguiente, se ex-tiende a él. Es la persona a que hace referencia el artículo 1597, inciso 1. El socio adquirente no es un agente de la sociedad, según el artículo- 1597, inciso 1, ya que no está realizando ningún acto a nombre de la sociedad.
El espíritu del artículo 1597, inciso 1, es dar vida a la sociedad y hacer que ella sea responsable al mundo en general de cualquiera de los actos de sus socios gestores. Nada hay en dicho artículo que impida que un socio adquiera bienes pertenecientes a la sociedad, con el consentimiento de los demás socios. Si se examina el artículo 1362 se notará que su espíritu es impedir fraudes y en determinado caso proteger a los mandantes o al público de actos torticeros de sus agentes. Nunca fué la intención de la Legislatura im-pedir que una razón social, cuando todos los socios dan su consentimiento, haga lo que crea más conveniente para sus propios intereses en cualquier forma, según provee el ar-tículo 1360, supra. No hay indicación alguna de fraude y los registros públicos no deben cerrarse debido a tal posibi-lidad.
Según el artículo 2 de la Ley Hipotecaria, todas las ena-*454j enaciones de bienes deben ser inscritas. La sociedad en cuestión, en este caso está absolutamente impedida en lo que a cualquiera de los dos socios individuales se refiere, de ne-gar tal enajenación. No bay ningún interés público que sea superior al derecho que tienen los individuos de otorgar sus propios contratos. Según el artículo 4' del Código Civil, todos los derechos son renunciables. Eliminando la cues-tión de fraude, nadie en el mundo.tiene derecho a dudar la validez de la enajenación hecha en este caso.
La mera posibilidad de que una enajenación se efectúe posiblemente en fraude de acreedores, no es suficiente para impedir la inscripción. El fraude no se desprende de la faz del documento y el registrador no basa su negativa en el fundamento de fraude. Si la posibilidad de que una enaje-nación fuese fraudulenta fuera motivo para denegar la ins-cripción, entonces la enajenación más inocente efectuada por un comerciante o cualquiera otra persona, estaría tal vez sujeta a demoras y negativas. El fraude nunca se presume sino que la presunción es que un contrato ha sido efectuado de buena fe.
En adición a la posibilidad de que tal interpretación es-tricta del artículo 1362 conduciría a resultados absurdos, también existe el principio de que la enajenación de bienes debe ser sin restricciones hasta que aparezca una razón en contrario.
Si cualquiera de estos socios instituyera un pleito ante la corte de distrito para obligar a la sociedad a reconocerle su título, nadie podría ser oído en oposición a dicho pleito. Ninguna persona tendría suficiente interés en el litigio para oponerse al mismo. Parecería indisputable que si un con-trato nulo por falta de consentimiento de las partes puede ser ratificado, entonces un contrato puede ser otorgado por todas las partes que intervienen en él directamente.

Debe revocarse la nota recurrida.

El Juez Asociado Sr. Texidor disintió.